DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on September 08, 2021.

Reason for Allowance

Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:

Claims 1-11 are allowed in response to applicant’s amendment to independent claim 1 submitted on September 08, 2021, which the rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, withdrawn and the pending claims 1-11 are allowed.

Claims 12-20 are allowed for the same reason/s as indicated allowable in the Non-Final Office Action mailed on June 24, 2021. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2016/0229410 A1 of Clarke et al., discloses a system may include at least one image capture device configured to acquire a plurality of images of an area in a vicinity of the vehicle; a data interface; and at least one processing device. The at least one processing device may be configured to: receive the plurality of images via the data interface; determine from the plurality of images a first lane constraint on a first side of the vehicle; determine from the plurality of images a second lane constraint on a second side of the vehicle opposite to the first side of the vehicle, wherein the first and second lane constraints define a lane within which the vehicle travels and wherein a first distance corresponds to a distance between the first side of the vehicle and the first lane constraint and a second distance corresponds to a distance between the second side of the vehicle and the second lane constraint; determine, based on the plurality of images, whether a lane offset condition exists on the first side of the vehicle; if a lane offset condition exists on the first side of the vehicle, cause the vehicle to travel within the first and second lane constraints such that the first distance is greater than the second distance; determine, based on the plurality of images, whether a lane offset 

U.S. Publication No. 2018/0273031 A1 of Fujita et al., discloses a travel control apparatus according to one or more embodiments of the present invention operates to detect lane boundary lines, such as lane marks, curbstones and guardrails, which actually exist around a vehicle (subject vehicle) utilizing one or more sensors equipped in the subject vehicle and detect information on the lane boundary lines of a planned travel route of the subject vehicle from map information. Then, the travel control apparatus operates to integrate the lane boundary lines detected by the sensors and the lane boundary lines of the map information and output information on the integrated lane boundary lines. 

U.S. Publication No. 2018/0286247 A1 of Fujita, discloses a travel direction determination function to determine whether or not the direction of travel in the lane in which a surrounding vehicle has traveled coincides with the traveling direction of the surrounding vehicles. In the present embodiment, the travel direction determining function serves to determine that the direction of travel in a lane coincides with the traveling direction of a surrounding vehicle when the subject vehicle is traveling straight ahead or stopped and determine that the direction of travel in the lane does not coincide with the traveling direction of the surrounding vehicle when the subject vehicle is changing directions. FIG. 5 exemplifies a scene in which the subject vehicle is changing 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/						September 23, 2021           Primary Examiner, Art Unit 2685